Citation Nr: 1227806	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-18 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 31, 2003, for the award of service connection for traumatic arthritis of the left knee, including whether there was clear and unmistakable error (CUE) in a prior September 1994 rating decision.

2.  Entitlement to service connection for bilateral inguinal hernias.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2005 and April 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2005 decision, the RO granted service connection for traumatic arthritis of the knee.  A notice of disagreement as to the effective date was received in February 2006, and in April 2008, the RO specifically denied the Veteran's claim for an earlier effective date for the grant of service connection for the left knee disability, including on the basis of CUE.  

Following the December 2005 rating decision's denial of service connection for  bilateral inguinal hernias, the Veteran expressed his dissatisfaction with the decision's determination as to the hernias in a timely a notice of disagreement filed in February 2006.  However, the claims folder does not reflect that the Veteran was ever furnished with a statement of the case with respect to this issue.  Consequently, the Board will assume jurisdiction over this matter for the purpose of remanding the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In his June 2009 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, in July 2009, before his requested hearing could be scheduled, the Veteran submitted a hearing response form indicating that he no longer wanted to be scheduled for a Board hearing.  In May 2009, the Veteran's representative similarly withdrew a request for a hearing before a Decision Review Officer to be held at his local VA office.  Therefore, the Board considers the Veteran's request for a hearing before a DRO and his request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).



FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for a left knee disability.  The Veteran did not appeal.

2.  There is no evidence to suggest that the applicable statutory and regulatory provisions existing at that time of the September 1994 rating decision were ignored or incorrectly applied in that decision.

3.  The Veteran did not seek to reopen his previously denied claim of entitlement to service connection for a left knee disability until July 2003.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied the claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2011).  

2.  The criteria for entitlement to an effective date prior to July 31, 2003, for the award of service connection for traumatic arthritis of the left knee, including on the basis of CUE in the prior September 1994 rating decision, have not been met.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.151, 3.155, 3.400, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Significantly, however, the Veteran's raises a claim based on his disagreement with the effective date assigned following the grant of service connection for his left knee disability.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Additionally, to the extent that the Veteran is requesting revision or reversal of the prior September 1994 final decision on the basis of clear and unmistakable error, VA's duties to notify and assist do not apply to these types of requests.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.


II.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(2011).  If a claim for disability compensation, i.e., service connection, is received within one year after separation, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

The United States Court of Appeals for Veterans Claims (Court) recently discussed the case law and regulations regarding the scope of a veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated:

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, even if a claimant attempts to identify his diagnosis in his claim for benefits, his claim is not limited necessarily to benefits for that diagnosis.  See Clemons, 23 Vet. App. at 5 ("[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim.... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.").  Also, even if a claimant believes that his condition is related to service in a particular way, his claim is not limited solely to one theory of service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 16 (2006) (a claim "includes all theories under which service connection may be granted").

Of course, the Secretary is not required to raise and investigate "all possible" theories of service connection for a claim.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (noting that the duty to assist is triggered when "some evidence ... 'indicates' that the disability 'may be associated' with ... service" (quoting 38 U.S.C. § 5103A(d)(2)(B))), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").  But, upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder  v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson, 21 Vet. App. at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5. 

. . .

It is important to note that we do not hold that a claim for benefits reasonably encompasses a claim for unclaimed disabilities that are not a cause of the condition for which benefits are sought, or for unclaimed disability that arise as a result of the condition for which benefits are sought.  See Brokowski, 23 Vet. App. at 86-87 (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy"); cf. Ellington [v. Peake], 541 F.3d [1364, 1369 (Fed. Cir. 2008)] (finding that, where a claimant originally filed a claim for benefits for leukemia and later developed diabetes and hypertension as a result, the effective date for benefits for diabetes and hypertension need not be identical to the effective date for benefits for leukemia).

Delisio v. Shinseki, 25 Vet. App. 45, 53 and 55 (2011).
The proper effective date for petitions to reopen a claim based on the receipt of new and material evidence, other than service department records, received after a final denial is the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2011).  In this scenario, the petition to reopen is treated as an original claim for the purposes of establishing an effective date.  If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without first requiring the submission of new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2011).  In such a case, the initial or prior decision is not final and binding.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring de novo review or reconsideration of the claim, rather than as a petition to reopen the claim).  Additionally, when evidence, other than service department records, is received within the one year appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. §§ 3.400(q)(1), 20.302(a), 20.1103 (2011).

Here, the Veteran's original claim for entitlement to service connection for a left knee disability was denied in the September 23, 1994 rating decision.  He was notified of this decision and of his appellate rights by letter dated October 6, 1994.  The Veteran did not appeal that determination or submit new and material evidence within the one year appeal period following that decision.  In fact, no evidence or correspondence was received within one year of October 6, 1994.  Additionally, while additional service treatment records were obtained in October 2007, they show treatment related to only the right knee; thus, they are not relevant to the claim for service connection for the left knee.  38 C.F.R. § 3.156(c) (2011).  

Accordingly, the Veteran did not file a timely appeal of the prior September 1994 decision which adjudicated and denied his claim of entitlement to service connection for a left knee disability.  No new and material evidence was received within the one year appeal period following that decision.  38 C.F.R. § 3.400(q)(1).  And the additional service treatment records obtained in October 2007 were not relevant because they did not pertain to the left knee.  38 C.F.R. § 3.156(c).  Therefore, the September 1994 decision became final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2011).  

The Veteran subsequently submitted a new claim for a left knee anterior cruciate ligament injury in July 2003.  The claims file is devoid of correspondence received between the prior final September 1994 denial of his left knee claim and his subsequent July 2003 petition to reopen his previously denied claim that could be construed as an intention to reopen his previously denied claim.  A letter was received from the Veteran in February 1997 wherein he asked that his records be transferred to South Carolina because, "I need to make a claim related to findings noted on my exit physical."  However, the Veteran made no mention of his left knee in this letter and he did not indicate any intent to apply for service connection for his left knee.  Thus, the Board finds that that this statement is not a claim for service connection for a left knee disorder.  The next correspondence received from the Veteran consisted of his July 2003 statement requesting service connection for his left knee disorder.  Therefore, an effective date prior to July 31, 2003, is not warranted.  38 C.F.R. § 3.400(q)(2), (r).  

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2011); see also Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  Therefore, based on the foregoing, the only way the Veteran may be eligible for an effective date earlier than the current July 2003 effective date for the grant of service connection for his left knee disability would be through a showing of CUE in the prior September 23, 1994 final denial of that claim.  

In this regard, the Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show some exception to the finality of the prior decision denying the claim, such as by collaterally attacking it and showing it involved CUE.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Else, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

In raising his claim on appeal, the Veteran specifically contended that CUE was committed in the prior final and binding September 1994 rating decision.  In particular, he has contended that where he was shown to have an in-service injury to his left knee during service and where he was shown to have left knee pain during his August 1994 VA examination, this evidence consisted of prima facie evidence of chronicity of a left knee disability.  He also contended that chronicity was shown by his filing a claim for VA compensation benefits.  He has additionally contended that CUE was committed in the September 1994 because VA failed to fully develop the claim and require that a diagnosis be made for the cause of his pain.  He maintains that VA failed to pursue more testing after this initial examination which noted pain.  He has referenced 38 C.F.R. § 3.159 for the proposition that VA is required to provide a medical examination or obtain a medical opinion under any number of circumstances presented in a claim.  The Veteran's representative has further contended that the Veteran, as a medical expert, was competent and credible to discuss the nature of the problems he had allegedly been experiencing since his discharge from service.

The Court has established a three-prong test defining CUE.  These are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "In order for there to be a valid claim of [CUE], ...[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Thus, an asserted failure to correctly evaluate and interpret the evidence is not clear and unmistakable error.  See Id.; Damrel, 6 Vet. App. at 245-246.  "[CUE] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original).  The failure to fulfill the duty to assist cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In reviewing the record as it existed at the time of the September 1994 rating decision, the Board observes that, in relevant part, the evidence of record consisted of the Veteran's service treatment records (STRs), his August 1994 formal application for compensation or pension, an August 1994 x-ray report of his knees, and the August 1994 VA examination report.  

A review of his STRs reveals that he indeed sought treatment in March 1988 for left knee pain that had begun while he was exercising.  The treatment report noted a previous 1983 injury.  The pain was noted to be resolving with use of Naprosyn.  Tenderness was noted along the MCL.  Testing was negative for meniscal signs.  The assessment was a resolving MCL strain of the left knee.  The STRs additionally reveal that the Veteran injured and later underwent arthroscopic surgery, with partial meniscectomy for a right medial meniscal tear in August 1993.  During his June 1994 separation examination, the Veteran checked that he suffered from a "trick" or locked knee.  The examination report noted the arthroscopic surgery performed on the right knee and noted that the knee was stable.  No reference was made to his left knee.

A review of the Veteran's September 1994 VA examination report reveals that he was indeed noted to have complained of bilateral knee pain at that time.  The examiner noted his 1988 in-service complaints of a knee injury and noted his current subjective complaints of increased knee pain in the cold weather or with bending.  On examination, no swelling, warmth, erythema, or tenderness were noted.  The examiner also noted the Veteran's August 1993 right knee surgery and noted that he had current chronic pain in the right knee with significant activity involving the knee joint such as walking, but that his activity was not significantly limited.  The examiner further reference the August 1994 x-ray reports of the Veteran's knees, which showed that the disc spaces were maintained, and that no soft tissue abnormalities were noted.  The radiographs were noted to be normal.  Based on these finding, the examiner diagnosed a history of right medial meniscus tear of the right knee with bilateral knee pain.  No specific diagnosis regarding the left knee pain was noted.  

In the September 1994 rating decision, the RO granted the Veteran's claim for service connection for a right knee disability based on the examination report noting his recent surgery and chronic knee pain.  The RO denied the Veteran's claim for service connection for a left knee disability because no specific disability was diagnosed during the examination, and because other than pain, the examination showed normal results.  

On this record, the Board cannot make a finding that the September 23, 1994 rating decision involved CUE.  Notably, other than the Veteran's assertions of entitlement to service connection for a left knee disability in his August 1994 claim, he did not provide any further testimony or evidence regarding his claimed disability.  Although the Veteran may be a medical expert, he did not specifically invoke his medical training in support of his claim at that time.  Nor did he provide any opinions regarding his left knee disability.  He simply listed his left knee as one of the disabilities for which he was making a claim.  A determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Thus, there was no CUE with respect to any failure of the RO to consider statements/opinions offered by the Veteran at the time of the September 1994 rating decision.

The Veteran has also contended that where he was shown to have an in-service injury to his left knee during service and where he was shown to have left knee pain during his August 1994 VA examination, this evidence consisted of prima facie evidence of chronicity of a left knee disability.  He also contended that chronicity was shown by his filing a claim for VA compensation benefits.  This allegation, made long after that rating decision was made, essentially amounts to a mere disagreement with the weight and probative value the RO assigned to pieces of evidence, such as medical findings in the record.  As previously noted, this does not amount to CUE.  See Oppenheimer, 1 Vet. App. at 372; Eddy, 9 Vet. App. 52 at 54.

Finally, the Veteran has contended that CUE was committed in the September 1994 because VA failed to fully develop the claim and require that a diagnosis be made for the cause of his pain.  He maintains that VA failed to pursue more testing after this initial examination which noted pain.  He has referenced 38 C.F.R. § 3.159 for the proposition that VA is required to provide a medical examination or obtain a medical opinion under any number of circumstances presented in a claim.  The crux of the Veteran's argument appears to be that CUE was committed in the September 1994 rating decision because VA failed to adequately assist in the development of his claim by ensuring that an adequate VA examination was conducted.  However, 38 C.F.R. § 3.159 was not in existence in September 1994, and the failure to fulfill the duty to assist cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran has failed to establish a valid claim of  CUE as to the September 23, 1994 rating decision, and the Veteran's claim of CUE with respect to this rating decision will be denied as lacking in legal merit.   Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

As the Board finds that there was no claim for service connection for a left knee disorder pending between October 6, 1994 and July 31, 2003, pursuant to which compensation benefits conceivably could have been granted, the correct effective date in this case is July 31, 2003, the date of receipt of the claim to reopen.  Therefore, the Veteran's claim of entitlement to an effective date prior to July 31, 2003, for the award of service connection for traumatic arthritis of the left knee, 

including on the basis of CUE in the prior September 23, 1994 rating decision, is denied.


ORDER

Entitlement to an effective date prior to July 31, 2003, for the award of service connection for traumatic arthritis of the left knee, including on the basis of CUE in the prior September 1994 rating decision, is denied.


REMAND

As was discussed previously, following the December 2005 rating decision's denial of service connection for bilateral inguinal hernias, the Veteran expressed his dissatisfaction with the decision's determination in a timely notice of disagreement filed in February 2006.  However, the claims folder does not reflect that the Veteran was ever furnished with a statement of the case with respect to this issue.  Consequently, the Board finds that this issue must be remanded for the issuance of a statement of the case.  Manlincon, 12 Vet. App. 238. 

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case with respect to the issue of entitlement to service connection for bilateral inguinal hernias.  The Veteran and his representative should be advised of the need to file a substantive appeal following the issuance of the statement of the case if the Veteran wishes to complete an appeal as to this claim. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


